Name: 81/477/EEC: Council Decision of 24 June 1981 amending Decisions 73/88/EEC, 77/97/EEC, 79/509/EEC, 79/510/EEC, 80/877/EEC, 80/1096/EEC and 80/1097/EEC as regards the procedures of the Standing Veterinary Committee
 Type: Decision_ENTSCHEID
 Subject Matter: EU institutions and European civil service;  animal product;  agricultural activity;  health;  European Union law;  trade
 Date Published: 1981-07-08

 Avis juridique important|31981D047781/477/EEC: Council Decision of 24 June 1981 amending Decisions 73/88/EEC, 77/97/EEC, 79/509/EEC, 79/510/EEC, 80/877/EEC, 80/1096/EEC and 80/1097/EEC as regards the procedures of the Standing Veterinary Committee Official Journal L 186 , 08/07/1981 P. 0022 - 0022 Spanish special edition: Chapter 03 Volume 22 P. 0126 Portuguese special edition Chapter 03 Volume 22 P. 0126 COUNCIL DECISION of 24 June 1981 amending Decisions 73/88/EEC, 77/97/EEC, 79/509/EEC, 79/510/EEC, 80/877/EEC, 80/1096/EEC and 80/1097/EEC as regards the procedures of the Standing Veterinary Committee (81/477/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Standing Veterinary Committee established by Council Decision 68/361/EEC (3) delivers its opinion in accordance with procedures which are valid until 21 or 22 June 1981, whichever applies; Whereas a matter was first referred to the Committee on 22 December 1972 ; whereas sufficient time has elapsed to enable a final decision on these procedures to be reached ; whereas the validity of the said procedures should therefore no longer be restricted. Whereas the experience gained from the use of the present procedures has indicated that they generally constitute an effective method for the rapid adoption of the decisions for which they were primarily designed; Whereas, moreover, following the accession of Greece it is also necessary to adjust the number of votes constituting the required majority within the Committee, for Acts adopted after the adoption of the 1979 Act of Accession which have not yet been adapted, HAS ADOPTED THIS DECISION: Article 1 The following provisions are hereby repealed: - Article 8 of Decision 73/88/EEC (4), - Article 7 of Decision 77/97/EEC (5), - Article 6 of Decisions 79/509/EEC (6), 79/510/EEC (7) and 80/877/EEC (8), - Article 7 of Decision 80/1096/EEC (9) - Article 9 of Decision 80/1097/EEC (10). Article 2 The reference to "41" shall be replaced by "45" in Article 5 (3) of Decisions 79/509/EEC, 79/510/EEC and 80/877/EEC, in Article 6 (3) of Decision 80/1096/EEC and in Article 8 (3) of Decision 80/1097/EEC. Article 3 The Council shall, before 1 July 1987, re-examine on the basis of a report of the Commission on the operation of the Standing Veterinary Committee, containing, if necessary, appropriate proposals, the procedure of the said Committee. Article 4 This Decision is addressed to the Member States. Done at Luxembourg, 24 June 1981. For the Council The President G.M.V. van AARDENNE (1) OJ No C 102, 5.5.1981, p. 4. (2) Opinion delivered on 19 June 1981 (not yet published in the Official Journal). (3) OJ No L 255, 18.10.1968, p. 23. (4) OJ No L 106, 20.4.1973, p. 26. (5) OJ No L 26, 31.1.1977, p. 78. (6) OJ No L 133, 31.5.1979, p. 27. (7) OJ No L 133, 31.5.1979, p. 29. (8) OJ No L 250, 23.9.1980, p. 12. (9) OJ No L 325, 1.12.1980, p. 5. (10) OJ No L 325, 1.12.1980, p. 8.